department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-100076-08 date date internal_revenue_service number release date index number ------------------------------ ------------------------------- ------------------------- --------------------- -------------------------- ------------------------------------------ ------------------------------ ------------- ty--------- legend husband wife x fc individual individual accountant accountant accountant -------------------------- ------------------------ -------------------- ------------------------ ------------ ---------------------------------------------- ---------------------- ---------------- -------------- ---------------- ------------------------------ accounting firm y accounting firm z ------------------- --------------------------- year ------- plr-100076-08 year year year date date date a b c ------- ------- ------- -------------------- ------------------- ------------------------- -------- ---------------- -------- dear --------------------------------- this is in response to a letter received by our office on date submitted on behalf of taxpayers by their authorized representative requesting the consent of the irs commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayers’ investment in fc the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination facts taxpayers husband and wife are u s citizens residing and working outside the united_states in year as a personal investment husband purchased a shares of fc a company formed in country x no shareholder of fc was or is related to taxpayers within the meaning of sec_954 of the code during year fc acquired a foreign-owned company with two lines of business an oil exploration and production business and a chemical business on date fc sold the assets used in the oil exploration and production business for approximately b dollars the sale as part of a series of agreements between fc and the purchaser relating to the sale fc was obligated until a then-undetermined date in year to i use a portion of the sale proceeds to purchase and retain stock in the purchasing entity and ii place in escrow a portion of the sale proceeds for investment in liquid_assets the remainder of the sale proceeds were to be either reinvested in existing operations plr-100076-08 or distributed to its shareholders notwithstanding this intention the remainder of the sale proceeds in fact was invested in liquid_assets for the remainder of year and much of year as a result of the terms of the sale and fc’s retention of the sale proceeds husband’s shares in fc became an investment in a pfic as define under sec_1297 of the code on date husband gifted to wife c shares of fc on date taxpayers sold all of their shares of fc back to fc as part of a broad redemption since the date of redemption taxpayers have not owned any interest in fc during the years in which taxpayers invested in fc individual and individual served on the board_of directors of fc individual also served as the chief financial officer of fc and therefore oversaw the company’s financial and tax matters fc engaged accountant and accountant with accounting firm y to advise it with its operations and tax matters during year and year husband attended several meetings in his capacity as a fc shareholder representatives of accounting firm y also attended some of those meetings various subjects were discussed among them the decision to undertake the sale the subsequent investment of the sale proceeds and the u s federal_income_tax considerations with respect to fc’s operations and the sale during one particular meeting in year following the sale accountant discussed the u s federal tax consequences of the sale and a plan whereby fc would redeem a significant portion of its shares the redemption accountant explained that fc was a controlled_foreign_corporation under sec_957 of the code further husband represents that accountant informed him that he need not be concerned with the pfic rules despite the fact that he held less than percent of the shares of fc taxpayers have not had formal training with respect to u s federal_income_tax law therefore they have consistently relied on the advice of tax professionals to comply with their u s federal_income_tax obligations taxpayers’ primary personal tax advisor during year was accountant with accounting firm z accountant had worked on taxpayers’ u s federal_income_tax returns prior to year but not as the principal preparer to assist accountant in preparing their year u s federal_income_tax return husband reminded accountant of taxpayers’ investment in fc informed accountant of the sale and described taxpayers’ potential participation in the redemption husband also communicated the advice of accountant with accounting firm y to accountant it was not until year when accountant was calculating taxpayers’ extended- filing payment for the year u s federal_income_tax return and taxpayers’ year estimated u s federal_income_tax liability that it was discovered that fc was a pfic with respect to taxpayers when individual was contacted to confirm the advice husband believed he had received from accountant in year individual who plr-100076-08 oversaw fc’s financial and tax matters explained that the pfic rules likely applied to the shares of fc held by taxpayers accountant is a competent and reputable tax professional who had full access to all relevant information regarding taxpayers’ investment in fc however accountant failed to identify fc as a pfic and failed to advise taxpayers of the possibility of making or the consequences of failing to make a qef election with respect to fc taxpayers have submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accountant taxpayers represent that accountant prepared and filed their u s federal_income_tax returns and rendered tax_advice on various u s and international tax issues taxpayers represent that they relied accountant for tax_advice taxpayers have also submitted an affidavit of accountant corroborating the representations made by taxpayers taxpayers represent that the pfic status of fc has not been raised by the irs on audit for any of the taxable years ruling requested taxpayers request the consent of the irs commissioner to make a retroactive election under sec_1_1295-3 with respect to fc for taxpayers’ year law and analysis sec_1293 of the code provides that every u_s_person who owns stock of a qef at any time during the taxable_year of such fund shall include in gross_income as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such taxable_year and as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such taxable_year sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election plr-100076-08 may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the first requirement is that the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election sec_1 f i in addition a shareholder cannot claim reliance upon a qualified_tax professional if he know or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all the relevant facts and circumstances sec_1_1295-3 and b according to the facts submitted and the representations made taxpayers relied on the advice of accountant their tax advisor for the years at issue to prepare and file taxpayers’ u s federal_income_tax returns and to provide advice on u s and international tax issues accountant failed to identify fc as a pfic and failed to advise taxpayers of the consequences of making or failing to make qef elections accountant was a c p a competent to render tax_advice with respect to ownership of shares of a foreign_corporation and who had access to all relevant facts and circumstances additionally taxpayers did not know and should not reasonably be expected to have known that fc was a pfic or of the availability of a qef election thus taxpayers have satisfied the first requirement of sec_1_1295-3 because taxpayers reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 the second requirement is granting consent in this case will not prejudice the interests of the united_states government as provided in sec_1_1295-3 pursuant to sec_1_1295-3 the interests of the united_states government are prejudiced if granting relief would result in the shareholder having a plr-100076-08 lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation according to the facts submitted and the representations made the interests of the united_states government are not prejudiced because the granting of relief does not result in taxpayers having a lower tax_liability than taxpayers would have had if taxpayers had made the qef election by the election due_date further neither year nor any subsequent taxable_year is closed for taxpayers thus taxpayers have satisfied the second requirement of sec_1_1295-3 because granting consent in this case will not prejudice the interests of the united_states government the third requirement under sec_1_1295-3 is that the request must be made before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayers have satisfied the third requirement of sec_1_1295-3 because they have represented that the request to make a retroactive qef election was made before a representative of the irs raised the pfic status of fc in on audit the final requirement under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii according to the facts submitted and the representations made taxpayers have filed a completed ruling_request including the correct user_fee and submitted complete and appropriate affidavits thus taxpayers have satisfied the fourth requirement of sec_1_1295-3 based on the information submitted and representations made consent is granted to taxpayers to make a retroactive qef election with respect to fc for year under sec_1_1295-3 provided that taxpayers comply with plr-100076-08 the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayers’ first representative sincerely ethan a atticks senior technical reviewer branch international
